492 S.E.2d 531 (1997)
228 Ga. App. 669
SHIMSHI
v.
A.G. SPANOS DEVELOPMENT, INC. et al.
No. A97A1568.
Court of Appeals of Georgia.
September 10, 1997.
Reconsideration Denied October 2, 1997.
Ezra Shimshi, pro se.
*532 Long, Weinberg, Ansley & Wheeler, Kathryn S. Whitlock, John C. Bonnie, Atlanta, for appellees.
McMURRAY, Presiding Judge.
In this action for wrongful eviction by plaintiff Schill against defendant A.G. Spanos Development, Inc. d/b/a Harbor Point Apartments and Peggy Pietropola, the state court entered an order granting defendant's motion for attorney fees and litigation expenses pursuant to OCGA § 9-15-14 against Schill and attorney Shimshi. Attorney Shimshi sought and obtained permission to file this discretionary appeal from the award of attorney fees and litigation expenses. Held:
One of the issues raised by Shimshi is that the order of the state court is "void" because it fails to state any conduct which would authorize the award of attorney fees and litigation expenses. Where a judgment contains no findings by the trial court of conduct that would authorize the award of legal fees or expenses of litigation under OCGA § 9-15-14, that portion of the judgment must be vacated. Keeler v. Keeler, 263 Ga. 151, 152(2), 430 S.E.2d 5; Porter v. Felker, 261 Ga. 421, 422(3), 405 S.E.2d 31; Coker v. Mosley, 259 Ga. 781(2), 782(2)(c), 387 S.E.2d 135; Morris v. Morris, 222 Ga.App. 617, 618(2), 475 S.E.2d 676; Aycock v. RE/MAX of Ga., 221 Ga.App. 587, 589(2), 472 S.E.2d 137; Katz v. Harris, 217 Ga.App. 287, 290(3), 457 S.E.2d 239; MacDougald v. Phillips, 213 Ga.App. 575, 576(1), 445 S.E.2d 357 (aff'd in part and rev'd in part, 262 Ga. 778, 425 S.E.2d 652). The state court's order does not contain findings of conduct that authorize an award of attorney fees or expenses of litigation. Nor is this requirement satisfied by an unsigned document, styled as the lower court's findings of fact, which was filed approximately two weeks after the judgment being appealed. Therefore, that portion of the state court's order awarding attorney fees must be vacated. Upon remand the state court is directed to reconsider the award of attorney fees and expenses of litigation under OCGA § 9-15-14, enter appropriate findings of fact, and enter a new judgment from which the losing party may appeal.
Judgment vacated and case remanded with direction.
BEASLEY and SMITH, JJ., concur.